PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/832,604
Filing Date: 5 Dec 2017
Appellant(s): Veeva Systems Inc.



__________________
Lin Deng
Reg. No. 68,397
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. The rejection of claims 1-11, 13, 16, 18 and 19 under 35 U.S.C. §103 as being unpatentable over Vinnakota, Patent Application Publication No. 2014/0236984 in view of Sasai et al., Patent Application Publication No. 2007/0143150, and Sasaki et al., Patent Application Publication No. 2017/0161120.

Appellant argues on page 12 that a skilled artisan would appreciate that an API is not data, the Examiner disagrees with this interpretation of the claim mapping and will clarify below.

Sasaki teaches a “user APP” is able to call a first API and a second API (Paragraph [0095]).  Sasaki further teaches an API execution propriety determination unit 110 calls the API and a structure of the resource control policies (Paragraph [0066]).  The Examiner was mapping the two APIs to the API call and the user APP to the user configuration.  Figures 4-6 show what type of data the user APP has access to.  These teachings combine to show a user APP that uses multiple APIs to obtain resources (data).  The Examiner agrees that an API is not data and was attempting to show that the multiple APIs would obtain a first type of data and a second type of data since there are two APIs.  One key difference of the claimed invention is the single API against the two APIs of the Sasaki reference.  MPEP 2144.04 V (B) is directed to the Legal Precedent as Source of Supporting Rationale using Making Integral.  The claimed invention and Sasaki are both using APIs which are well known in the art.  One of ordinary skill in the art would recognize that two APIs could be combined into a single API and still perform the same function (Make Integral).

Appellant argues on page 12 that “a skilled artisan would appreciate that the two APIs in Sasaki, which are application programming interfaces could not be stored and obtained as the first type of data and the second type of data from the data storage system”, the Examiner disagrees with this interpretation of the claim mapping and will clarify below.

Sasaki teaches a “user APP” is able to call a first API and a second API (Paragraph [0095]).  Sasaki further teaches an API execution propriety determination unit 110 calls the API and a structure of the resource control policies (Paragraph [0066]).  The Examiner was mapping the two APIs to the API call and the user APP to the user configuration.  Figures 4-6 show what type of data the user APP has access to.  These teachings combine to show a user APP that uses multiple APIs to obtain resources (data).  The Examiner agrees that an API could not be stored but notes that Paragraph 95 references calling two APIs which is mapped to the API call.  The first API call would obtain the first type of data while the second API call would obtain the second type of data.

Appellant argues on page 12 that Sasaki fails to teach or suggest “sending an API call to the data storage system to obtain the first type of data and the second type of data specified in the user configuration received on the user configuration interface”, the Examiner disagrees.

Sasaki teaches a “user APP” is able to call a first API and a second API (Paragraph [0095]).  Sasaki further teaches an API execution propriety determination unit 110 calls the API and a structure of the resource control policies (Paragraph [0066]).  The Examiner was mapping the two APIs to the API call and the user APP to the user configuration.  Figures 4-6 show what type of data the user APP has access to.  These teachings combine to show a user APP that uses multiple APIs to obtain resources (data).  Sasaki Figure 1 shows the API execution propriety determination unit in communication with the resource control policy DB.  The resource control policy DB can be considered the data storage system which is in communication with the API execution propriety determination unit.  The combination of these teachings show a user APP which specifies two API calls to the resource control policy DB where the first API call would obtain a first type of data and the second API call would obtain the second type of data.

Appellant argues on page 12 that it is improper for the Examiner to combine Sasaki with Vinnakota and Sasai to reconstruction the invention, the Examiner disagrees.

Vinnakota teaches members of a sales team in Connecticut may collaborate on a first sales report pertaining to statewide Q1 sales (Paragraph [0019]).  Sasai teaches that a user can create a report while utilizing past knowledge with reference to the view (Paragraph [0129]).  These references are both directed to creating reports.  Since both of these references are directed to report generation, one of ordinary skill in the art would find it obvious to combine these references.  Furthermore, Vinnakota is directed to using data (such as Q1) while Sasai is directed to a user directly creating a report.  One of ordinary skill in the art would find it obvious to include this feature of Sasai to improve the report making of Vinnakota.  Vinnakota further teaches utilizing an application programming interface (API) of collaboration service 202 to send identifiers for the metadata objects underlying a report (Paragraph [0039]).  This shows that Vinnakota teaches using an API for data collection but does not explicitly disclose using an API for a first type of data and a second type of data.  Sasaki teaches a “user APP” is able to call a first API and a second API (Paragraph [0095]).  It would have been obvious to one of ordinary skill in the art to combine Vinnakota in view of Sasai with Sasaki because both Vinnakota and Sasaki use APIs for data collection.  It would have been obvious to one of ordinary skill in the art to use a user APP to specify API access for improved data access.  Therefore, it would have been obvious to one of ordinary skill in the art to combine Vinnakota with Sasai since both are directed to reports and further add Sasaki since Vinnakota and Sasaki both use APIs.

B. The rejection of claims 12, 14, 15 and 20 under 35 U.S.C. §103 as being unpatentable over Vinnakota, in view of Sasai, Sasaki, and Krishna et al., Patent Application Publication No. 2015/0227702.

No further arguments are presented regarding these claims.

C. The rejection of claim 17 under 35 U.S.C. §103 as being unpatentable over Vinnakota, in view of Sasai, Sasaki, and Duva et al., Patent Application Publication No. 2014/0314215.

No further arguments are presented regarding these claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUSTIN D EYERS/Examiner, Art Unit 2164                                                                                                                                                                                                        
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        
/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.